Citation Nr: 1236328	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-21 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease with osteophyte formation of the lower spine, currently evaluated as 20 percent disabling. 

2.  Entitlement to service connection for a bilateral knee disability.


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to February 1988.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island which continued a 10 percent rating for degenerative joint disease with osteophyte formation of the lower spine and denied service connection for a bilateral knee disability.

In an October 2011 supplemental statement of the case (SSOC), the RO granted a higher disability rating of 20 percent for degenerative joint disease with osteophyte formation of the lower spine, effective February 19, 2009.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to a rating in excess of 20 percent remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability was characterized by no more than objective observation of painful forward flexion to 55 degrees without objective evidence of neurological impairment or intervertebral pathology.

2.  A bilateral knee disability was not shown in service and has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for degenerative joint disease with osteophyte formation of the lower spine have not been met or approximated  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2011).

2.  A bilateral knee disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a February 2009 letter, prior to the date of the issuance of the appealed April 2009 rating decision.  The February 2009 letter explained what information and evidence was needed to substantiate a claim for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records and the reports of February 2009 and September 2011 VA examinations.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of the claimed bilateral knee disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no indication that the Veteran has a diagnosed bilateral knee disability related to his service.  Thus remand for a VA examination is not necessary. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


I.  Entitlement to an increased rating for degenerative joint disease with osteophyte formation of the lower spine, currently evaluated as 20 percent disabling.

Increased Ratings Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing the claim for a higher rating, VA must consider which Diagnostic Code or Codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Factual Background and Analysis

The Veteran underwent a VA examination in February 2009.  The examiner noted that the Veteran walked without a limp and was able to transfer from a chair to the examining table without difficulty.  His straight leg raising on the right was from 0 to 70 degrees.  His lower back pain was significant and increased as it proceeded to straight leg raising four times.  Left straight leg raising was from 0 to 90 degrees with lower back discomfort but with no significant pain, weakness, fatigue or lack of endurance.  Knee jerk was 1+ on the left and absent on the right.  Ankle jerk was absent bilaterally.  Forward flexion was from 0 to 80 degrees four times with lower back discomfort.  Extension was 0 to 20 degrees four times.  Left lateral flexion and right lateral flexion was 0 to 30 degrees four times.  Left and right lateral rotation was 0 to 30 degrees four times.  The Veteran could stand on his toes four times and rotate to the back of his heels four times. There was no pain, weakness, fatigue or lack of endurance.  The examiner noted that the Veteran did not use assistive devices and his activities of daily living and occupation were not affected.  There was no history of recent flare-ups other than the fact that he has been functioning well as an inspector for many years following discharge.  Throughout this period of time, he has had episodic periods of 2 to 3 days which did not put him out of work but did give him significant pain and discomfort which were treated conservatively.  The diagnosis was intervertebral disk disease with mild to moderate functional impairment.

The Veteran underwent a VA examination in September 2011.  The Veteran reported experiencing flare-ups which necessitated that his wife had to pick him up off of the floor.  He indicated that his flare-ups required rest and analgesic for hours until the pain was alleviated.  On examination forward flexion was from 0 to 65 degrees with painful motion beginning at 65 degrees.  Extension was 0 to 20 degrees with painful motion beginning at 20 degrees.  Right and left lateral flexion was 0 to 20 degrees with painful motion beginning at 20 degrees.  Right and left lateral rotation was 0 to 20 degrees with painful motion beginning at 20 degrees.  He was able to perform repetitive use testing with 3 repetitions.  After 3 repetitions, flexion was from 0 to 55 degrees.  Extension, right and left lateral flexion and right and left lateral rotation were all 0 to 20 degrees after 3 repetitions.  The Veteran had additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  He also had functional loss and/or functional of the thoracolumbar spine.  Specifically, he had less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  He did not have localized tenderness or pain to palpitation for soft tissue of the thoracolumbar spine.  He did have guarding or muscle spasm that resulted in abnormal gait.  He did not have muscle atrophy and his sensory examination was normal.  Straight leg raising tests were normal.  He did not have any radiculopathy and did not have any other neurological abnormalities or findings related to a thoracolumbar spine disability such as bowel or bladder problems or pathologic reflexes.  He did not have intervertebral disc syndrome of the lumbar spine with incapacitating episodes.  He did not use any assistive devices.  The examiner noted that the Veteran walked with a slight antalgic gait and required the assistance of the chair back to transfer to the examination table.  Arthritis was documented but there was no vertebral fracture.  The Veteran reported that prolonged standing and sitting caused pain and he was a machine operator who needed to stand by his assigned machine all day.  

The Veteran is currently rated at 20 percent for his lumbar spine disorder under Diagnostic Codes 5242.  

Regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the thoracic, lumbar, and cervical spine.  Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4). Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2011).

Spine conditions rated under Diagnostic Code 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate Diagnostic Codes if it would result in a higher combined evaluation for the disability. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The Board has reviewed the evidence of record and finds a rating in excess of 20 percent for the low back disability is not warranted.  In this regard, the Veteran's most recent VA examination in September 2011 demonstrates flexion reported as 55 degrees after four repetitions.  The criteria for a 40 percent rating would require forward flexion less than 30 degrees; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past year must be demonstrated by the evidence of record.  Such impairment was simply not documented as forward flexion of his thoracolumbar spine was not limited to 30 degrees or less and the Veteran did not have any type of spinal ankylosis, including in consideration of functional loss due to pain on motion, weakness and fatigability.

Although the revised criteria sets forth a Formula for Rating Intervertebral Disc Syndrome (IVDS) on the Basis of Incapacitating episodes, here, the September 2011 VA examiner found that the Veteran did not have IVDS.  Additionally, while the February 2009 VA examiner diagnosed the Veteran with IVDS and the Veteran reported in September 2011 that his flare-ups required rest and analgesic for a hours until the pain was alleviated, there is no evidence of physician prescribed bedrest.

The Board also finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence reflects that the currently assigned 20 percent rating properly compensates him for the extent of functional loss resulting from any such symptoms.  Although it was noted by the September 2011 VA examiner that the Veteran exhibited pain and weakness on lumbar spine motion and had additional loss of motion due to pain, these findings have already been taken into consideration in the assignment of the current 20 percent rating.

For all the foregoing reasons, the Veteran's claim for entitlement to a rating in excess of 20 percent for a degenerative joint disease with osteophyte formation of the lower spine disability must be denied.  

Extraschedular

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's lumbar spine disability is appropriately contemplated by the rating schedule.  Indeed, higher evaluations are available, but the criteria for such evaluations have not been met.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


II.  Entitlement to service connection for a bilateral knee disability.

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Factual Background and Analysis

The Veteran contends that he has a current bilateral knee disability that is related to service.  He claims that he was a "Sea Bee" in the Navy and that years of construction have resulted in daily knee pain which has precluded him from being able to perform heavy physical labor.

The Veteran's service treatment records are negative for complaints or treatments related to a bilateral knee disability.  The December 1987 separation examination was normal and contained no diagnoses or complaints related to a bilateral knee disability.

A September 2008 VA x-ray report noted that the Veteran presented with complaints of bilateral knee pain.  Left knee films showed no fracture or effusion or degenerative changes.  The impression was no bony abnormalities.  The right knee films demonstrated no degenerative changes or fractures or effusions.  There was some prominent tibial tuberosity with periosteal reaction involving the cortex of the posterior and lateral aspects of the right tibia and fibula.

Under the circumstances of this case, the Board concludes that service connection for a bilateral knee disability is not warranted.

Initially, there is some question as to the presence of a current bilateral knee disability.  X-rays of the left knee demonstrated no bony abnormalities while the right knee demonstrated no degenerative changes or fractures or effusions.  The right knee did however reveal some prominent tibial tuberosity with periosteal reaction.  When affording the Veteran the benefit of the doubt, the Board finds that there is a current diagnosis of a right knee disability and the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that there are no clinical findings or diagnoses of a bilateral knee disability during service or for several years thereafter.  The first post-service evidence of a bilateral knee disability disability is the September 2008 VA x-ray treatment report noting that the Veteran's right knee demonstrated some prominent tibial tuberosity with periosteal reaction involving the cortex of the posterior.  This is strong evidence against a finding of any continuity of symptomatology and against his claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between any current right or left knee disability and the Veteran's military service. 

The Board finds that the competent evidence of record, while showing a currently diagnosed disability of a knee disability, does not demonstrate that the disability is related to the Veteran's service.  In sum, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a bilateral knee disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which they asserted his belief that he has a bilateral knee disability that is related to service. 

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between the current claimed disability and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.

Hence, the lay assertions in this regard have no probative value.

In summary, the Veteran asserts that he has a bilateral knee disability that is related to his service.  However, considering the record, to include statements made by the Veteran, the Board finds that the preponderance of the evidence is clearly against the claim of service connection for a bilateral knee disability as described in detail above, and thus the criteria for service connection have not been met.


ORDER

Entitlement to an increased rating for degenerative joint disease with osteophyte formation of the lower spine, currently evaluated as 20 percent disabling is denied. 

Entitlement to service connection for a bilateral knee disability is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


